DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (PGPUB: 20160063698) in view of Luo (PGPUB: CN 101344529).

Regarding claims 1, 14, and 15. A computer system comprising: 
a controller that: 
transmits, to a server, an image of an absorbent article containing vaginal discharge of a user (see Fig. 8, paragraphs 15 and 93, the images of used menstrual product, data, and/or clots and/or flooding episodes may be automatically analyzed by a server application system on a server; clients 802 may be used by one or more patients, to upload images and data, and/or by one or more reviewers, to review images and data, and/or by one or more administrators to view and/or administrate a study, aggregate data and/or single patient data. The client, server, or both may perform analysis on the data); 
10receives, from the server, health information that is obtained based on information transmitted from the controller and indicates a health condition of the user (see Fig. 9, paragraph 95, where a patient, reviewer, and/or administrator may view the data. FIG. 9 represents an admin screen, in this example via a web browser. displaying some of the blood loss data. In this example, the application is displaying blood loss for one patient per day over time, blood loss per cycle over time, and average blood loss per cycle. Although this figure is showing data for one patient, data for multiple patients may be shown, including aggregated data and analysis results); and 
displays, on a display, a health information screen based on the health information (see Fig. 9), 
wherein 15the health information screen displays a first message that indicates the health condition (see Fig. 9, distribution by dates). 
However, Burnett does not expressly teach a second message for improving the health condition.
Luo teaches that local case is preferred, a wide range of human-machine interface, comprises an input and output interface of two parts. The input interface receives a user instruction, the Image output interface statistical analysis software for the excretal medical indicators, according to the requirement of the user presents to the user, including, but not limited to, report print, voice broadcast, screen display and the see Fig. 1, page 13, line 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnett by Luo for providing that the input interface receives a user instruction, the Image output interface statistical analysis software for the excretal medical indicators, according to the requirement of the user presents to the user, including, but not limited to, report print, voice broadcast, screen display and the like. Can also be according to medical knowledge, provide the necessary to the user of the health recommendations. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claim 2, the combination teaches wherein the vaginal discharge includes menstrual blood, and the instructions cause the computer to further execute: 
displaying, on the display, a third message that prompts the user to capture the image of the absorbent article when a predetermined number of days have passed since start of a menstruation of the user (see Burnett, Fig. 1, paragraph 60, a software application guides the patient or user through the data input and sanitary product imaging process. The application may remind the user when it is time to enter data and/or an image. The application may prompt the user to enter product information, as well as other data such as the user's perspective on blood loss, the existence of blood clots, blood clots size, blood flooding, blood flooding amount, blood leakage, blood leakage amount, symptoms, date, time, time in cycle).  

Regarding claim 3, the combination teaches wherein the third message prompts the user to capture the image of the absorbent article on a morning of a fourth day since the start of the menstruation, the absorbent article having been used overnight on a third day since the start of the menstruation (see Burnett, Fig. 1, paragraph 60, a software application guides the patient or user through the data input and sanitary product imaging process. The application may remind the user when it is time to enter data and/or an image. The application may prompt the user to enter product information, as well as other data such as the user's perspective on blood loss, the existence of blood clots, blood clots size, blood flooding, blood flooding amount, blood leakage, blood leakage amount, symptoms, date, time, time in cycle).  

Regarding claim 4, the combination teaches further comprising: transmitting, to the server, user information of the user, wherein the health information is obtained based on the image and the user information (see Burnett, paragraph 13, this prompt upload of images allows for clinicians and/or investigators to track patient compliance with photographing or otherwise imaging their used product. The application may also prompt the user to ensure that she is recording all the necessary information, and/or doing so on a cyclic basis).  


displaying, on the display, an input screen that receives menstruation information about menstruation at the time of capturing the image of the absorbent article; receiving the menstruation information input via the display; and transmitting, to the server, the menstruation information, and the health information is obtained based on the image and the menstruation information (see Burnett, Fig. 7a-7j, paragraph 81, the application has displayed various options for the user to select. On this screen the user can choose to record a new entry, upload previously recorded entries, or configure the settings. Previously recorded entries may be waiting for upload).  

Regarding claim 6, the combination teaches wherein the vaginal discharge includes menstrual blood, the instructions cause the computer to further execute: displaying, on the display, an input screen that receives menstruation information about menstruation at the time of capturing the image of the absorbent article (see Burnett, Fig. 7a-7j, paragraph 82, On this screen, the user may choose which type of sanitary product will be recorded. Choices here include a heavy pad, a light pad, a heavy tampon, a light tampon, or a panty liner. Other choices may be displayed here including particular brands and sizes, sample images, shapes); receiving the menstruation information input via the display (see Burnett, Fig. 7C, paragraph 84, he application has displayed various options for the user to select. This screen shows three possible blood saturation options for a heavy tampon. A similar screen may be shown for any of the product options); and transmitting, to the see Burnett, Fig. 7a-7j, paragraph 89, the user may confirm or adjust this information before the image is uploaded to a server for any farther analysis. In another example, the application may alternatively analyze the image for acceptable quality before transferring the image to a server).  

Regarding claim 7 the combination teaches wherein the menstruation information includes information about a number of absorbent articles that have been used by the user before capturing the image of the absorbent article, and the input screen displays a fourth message that prompts the user to input the number of absorbent articles (see Burnett, Fig. 7a-7j, paragraph 82, the user may also take a picture of the box or unused sanitary product for product identification by the application. The application may also identify the product from a used sanitary product image. Sanitary product identification analysis may be performed using the shape, length, width, texture, color, string type, string color, or other attribute of the sanitary product. Sanitary product identification may be done automatically, manually, or a combination of both methods).  

Regarding claim 8, the combination teaches wherein the menstruation information includes information about a color of the menstrual blood contained in the absorbent article, and the input screen displays a plurality of colors and a fifth message that prompts the user to select, from among the colors, a darkest color of the menstrual see Burnett, Fig. 7a-7j, paragraph 82, the user may also take a picture of the box or unused sanitary product for product identification by the application. The application may also identify the product from a used sanitary product image. Sanitary product identification analysis may be performed using the shape, length, width, texture, color, string type, string color, or other attribute of the sanitary product. Sanitary product identification may be done automatically, manually, or a combination of both methods).  

Regarding claim 9, the combination teaches wherein the menstruation information about whether the vaginal discharge includes a clotted matter, and the input screen displays a sixth message that prompts the user to input whether the vaginal discharge includes the clotted matter (see Burnett, Fig. 7g and 7H, paragraph 87, the application is prompting the user for more information. In this example the user is asked to enter information relating to the existence and size of blood clots, as well as flooding. Other information may be collected from the patient as well, including symptoms, observations).  

Regarding claim 10, the combination teaches wherein the instructions cause the computer to further execute: displaying, on the display, a field instruction image that prompts the user to capture an image of a to-be-imaged absorbent article that includes a portion containing no menstrual blood (see Burnett, Fig. 1D, paragraph 68, shows a possible embodiment of a mat where the markings include a grid. The grid may be uniformly spaced apart from one another at predetermined distances, e.g., to provide a scale for comparison, or they may be provided to assist with orienting the sanitary product for image capture or post processing purposes. Alternatively, the grid may be arbitrarily spaced apart from one another while still maintaining a transverse orientation between the lines).   

Regarding claim 13, the combination teaches wherein the health information indicates stress or hormone balance, the instructions cause the computer to further execute: generating information about the first message (see Burnett, Fig. 9) and the second message based on the health information (see Luo, Fig. 1, page 13, line 8-12, local case is preferred, a wide range of human-machine interface, comprises an input and output interface of two parts. The input interface receives a user instruction, the Image output interface statistical analysis software for the excretal medical indicators, according to the requirement of the user presents to the user, including, but not limited to, report print, voice broadcast, screen display and the like. Can also be according to medical knowledge, provide the necessary to the user of the health recommendations).


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (PGPUB: 20160063698) in view of Luo (PGPUB: CN 101344529), and further in view of Sano (PGPUB: 20180096739).

Regarding claim 11, the combination does not expressly teach wherein the first 
Sano teaches that the examination item includes an endocrinological examination and the like of female hormones. The body temperature-menstruation data inputting unit 21 and the examination result data inputting unit 22 may be automatically transferred in addition to a manual input, and include a wireless communication interface, for example, to input data from the outside via wireless communication (see Fig. 1, paragraph 68); the terminal 4 may be provided with an examination result data outputting function to output the examination result data of the user to the outside. The examination result data inputting unit 22 allows the terminal 2 of the user to input the examination result data by communication from the examination result data outputting function of the terminal 4 (see Fig. 1, paragraph 73); a graph of the female hormone or the like of the blood examination result of the user is displayed in the field 103 on the basis of the health information 53A and the graph data 54 in the DB 50 as shown in FIG. 12 or the like. Further, the result information of the tendency analysis of the examination result may also be displayed in the field 103 (see Fig. 10, 12, and 20, paragraph 361).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Sano for providing the terminal 4 may be provided with an examination result data outputting function to output the examination result data of the user to the outside. The examination result data inputting unit 22 allows the terminal 2 of the user to input the examination result data by communication from the examination result data outputting function of the terminal 4 and a graph of the female hormone or the like of the blood examination result of the 

Regarding claim 12, the combination does not expressly teach wherein the second message indicates a nutrient that the user should take.
Sano teaches that the analyzing unit 16 generates the action support information containing the extracted actions. For example, with respect to the PMS, unrefined grains, vitamins A and C, marine plants, vitamins B6, nuts, vegetable oils, and processed soy products are recited as examples of diet that is generally useful for improvement (see Fig. 1, paragraph 446); the analyzing unit 16 generates the pregnancy support information in accordance with the health state, transmits it to the terminal 2 of the user, and causes the terminal 2 to display it on the screen. The pregnancy support information contains the advice of actions and the like for activating the pregnancy activities of the partners of the male and the female, and information such as recommendation (see Fig. 1, paragraph 453).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Sano for providing the analyzing unit 16 generates the action support information containing the extracted 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/XIN JIA/Primary Examiner, Art Unit 2667